DETAILED ACTION
	This action is responsive to 09/03/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device and a method of driving the same that performs and stores block averaging on previous frame data, limits the range to which over-driving is applied, and applies the over-driving, in order to minimize the occurrence of an afterimage or motion blur phenomenon resulting slow response speed of the display device.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display device comprising: a memory configured to store an over-driving lookup table and previous frame block data generated by block averaging previous frame data; an over-driver configured to obtain current frame data from input image data and to generate over-driving frame data for the current frame data by comparing the previous frame block data and the current frame data with reference to the over-driving lookup table; a data driver configured to generate an over-driven data signal based on the over-driving frame data; and a plurality of pixels configured to display an image based on the over-driven data signal, wherein the over-driver is configured to perform an over-driving based on a size of a block divided for the block averaging, wherein the over-driver is configured to perform the over-driving according to a result obtained by comparing a value obtained by dividing a grayscale value of the current frame data by the size of the block with a grayscale value of the previous frame block data.” Similar limitations are also recited in independent claim 13.
Other allowable subject matter was previously indicated in the non-final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627